Gill, J.
*10statement. *9This case is now before us the second time within the last year. As to the nature of the *10controversy we shall simply refer to our former opinion (67 Mo. App. 329). As will be seen we reversed the judgment first had against the defendant, and sent the case back for a second trial, because of the circuit court’s refusal to permit defendant to show that the consideration of the note had failed “in that the amount of money which he, the defendant, thereby promised to pay, was a contribution or subscription which he and his father-in-law McCammon agreed to make to the endowment fund of Grand River college located at Edinburg; that the said subscription was made with the express understanding and agreement that the college should be maintained and continued for all time at Edinburg, near which the donors resided; and that no such subscription would have been made; nor the note given, except for such understanding and promise so made by the plaintiff.”
At the second and last trial before the circuit court the defendant was allowed to go into this matter, before excluded; the issues were tried at length before a jury resulting in a verdict and judgment against defendant for the full amount of the note and interest, and defendant has again appealed.
BsubOTar?ptionto: o?colsideratlon. In disposing of the case now we find it unnecessary to pass upon the numerous objections to instructions raised by defendant’s counsel in their brief, since, upon a thorough and careful consideration of all the evidence, we are of the opinion that there is no defense to the plaintiff’s action — that on the uncontroverted facts the judgment is for the right party and, ought to be affirmed. These facts are, that for á number of years prior to • 1893 the plaintiff Grand River College conducted an educational institution then located at Edinburg in Grundy county. Among *11its supporters was the Rev. McCammon who then resided near Edinburg and who was the father-in-law of defendant Robertson who also lived' in the same vicinity. In the early part of the year 1885 the college corporation, being in need of funds for its support, applied, through its officers, to McOammon and others for assistance. At that time the latter held a promissory note for $1,000, executed by defendant, and which was given as part payment for some land which McOammon had previously sold to Robertson; and this note was assigned and turned over to the college as and for a donation or subscription which McCammon then (in June, 1885) agreed to and did make to the endowment fund of the college. When the note of Robertson to McCammon matured plaintiff renewed the obligation, making it payable directly to the college corporation. The note in suit is a second renewal. Defendant paid the interest oh the note and to the college from time to time until in 1893 when he refused to pay any further, assigning as a reason that the college had moved from Edinburg to Gallatin, a neighboring town. This, removal was accomplished in 1893 — the college corporation having sold its property at Edinburg and accepted other property and donations at Gallatin which has been its location since that date.
There was some evidence (though not satisfactory) that McCammon made his subscription to the college endowment fund with the understanding that the college should for all time remain at Edinburg. But there is nothing whatever to show that Robertson was as he alleged in his answer in any sense a party to this $1,000 donation so made by McCammon. The only connection he had with the transaction, at any time or in any way, was to consent to his father-in-law’s *12transfer of tlie note, and thereafter accept the college as his creditor in place of McCammon.
Here then lies the weakness of Robertson’s defense to this suit. He seeks to defeat plaintiff’s right to recover on the note on the sole ground that Mc-Cammon . was imposed on — that the latter made the subscription or donation with the understanding or condition that the college should continuously and for all time be maintained at Edinburg, and that this consideration had failed. But it seems clear to us that while this failure to keep and maintain the school at Edinburg might' be a good defense if McCammon, or his estate (he being dead) was being sued on his subscription, yet that such defense can not avail defendant Robertson in a suit to recover on this note. The conditions of.McCammon’s donation are matters in which the defendant has no lawful interest. If such subscriber to the college endowment fund was in any way wronged in the matter, the right to complain is personal to himself, and for which he or his legal representatives alone can complain. No person will be heard to defend an action because of a matter which does not concern him and in which he has no legal interest. 1 Wait’s A. & D., p. 157, and cases cited.
The case of Church v. Sweny, 85 Iowa, 627, cited and relied on by defendant’s counsel, is hardly in point. . But even were it so we should hesitate before adopting it as a precedent for sustaining the defense here relied on.
The views here taken render it wholly unnecessary to discuss other questions presented by briefs of counsel. On the undisputed facts the judgment is for the right party and will be affirmed.
All concur.